Name: 2007/646/EC: Council Decision of 1 October 2007 appointing one Estonian member and three Estonian alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2007-10-06

 6.10.2007 EN Official Journal of the European Union L 261/27 COUNCIL DECISION of 1 October 2007 appointing one Estonian member and three Estonian alternate members to the Committee of the Regions (2007/646/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Estonian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) One members seat on the Committee of the Regions has become vacant following the end of Mr Margus LEPIKs mandate. Three alternate members seats on the Committee of the Regions have become vacant following the change of mandate of Mr Mihkel JUHKAMI and the end of mandate of Ms Laine JÃ NES and Mr JÃ ¼ri RATAS, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed member and alternate members of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member:  Mr Mihkel JUHKAMI, Chairman of Rakvere Town Council; (b) as alternate members:  Ms Kersti KÃ OSAAR, Mayor of VÃ µru,  Mr Edgar SAVISAAR, Mayor of Tallinn,  Mr Ivar UNT, Mayor of Valga. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 1 October 2007. For the Council The President M. LINO (1) OJ L 56, 25.2.2006, p. 75.